DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 27, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0065902 to Spohrer et al. in view of U.S. Patent No. 9,397,985 to Seger et al.
Per Claim 1: Spohrer discloses:
A method for a contact center to store in a blockchain data related to a consumer, the method comprising: (see Spohrer at Abstract: Systems and methods for recording an encrypted contact center interaction.)
receiving an incoming communication from the consumer; (see Spohrer at ¶ 61: The recording process begins at step 805, whereby the operational scenario determines that a interaction has been initiated.)
concluding the communication; (see Spohrer at ¶ 63: At step 845, the operational scenario determines whether the interaction should be decrypted on disk after the interaction is complete.)
creating a record of the communication; (see Spohrer at ¶ 66: If the operational scenario determines that the unencrypted interaction data is not to be encrypted prior to storage to a system data store, the operational scenario proceed to step 950, where the unencrypted interaction data is stored to a system data store.)
encrypting the record of the communication with a first key, [[wherein said record can be decrypted using a second key, the first key and second key operable as an encoder/decoder pair of keys for asymmetric cryptography; and]] (see Spohrer at ¶ 66: The data can subsequently be encrypted, as shown by step 960.)
However, Spohrer fails to disclose, but Seger, an analogous art of storing encrypted information within a blockchain, discloses:
wherein said record can be decrypted using a second key, the first key and second key operable as an encoder/decoder pair of keys for asymmetric cryptography; and (see Seger at 2:22-23: The first encrypted information may be encrypted with a first public key associated with the first party.)
updating the blockchain with the record of the communication. (see Seger at 13:12-14: At operation 222, ledger 202 may reach a consensus via a consensus protocol. At operation 224, a new instance of the distributed ledger may be created and distributed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer so that the recorded interactions are encrypted using public key cryptography and stored in a blockchain using the techniques disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so to enable third parties or reviewers to audit interactions with customers in a confidential and verifiable manner (see Seger at 1:42-46).

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 further recites, and Spohrer further discloses:
A system for a contact center to store in a blockchain data related to a consumer, the system comprising: a memory; a processor operatively coupled to the memory for: (see Spohrer at ¶ 38: The recording system can thereafter decrypt the data during idle times or times of low processor activity.  See also ¶ 31: In other examples, the encryption key is stored in non-volatile memory until the encrypted interaction data is to be decrypted.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 further recites, and Spohrer further discloses:
A computer-readable storage medium comprising computer-readable instructions for a contact center to store in a blockchain data related to a consumer, the computer-readable instructions comprising instructions that cause a processor to: (see Spohrer at ¶ 38: The recording system can thereafter decrypt the data during idle times or times of low processor activity.  See also ¶ 31: In other examples, the encryption key is stored in non-volatile memory until the encrypted interaction data is to be decrypted.)

Per Claims 2, 9, and 16: The combination of Spohrer and Seger discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, Spohrer fails to disclose, but Seger discloses:
wherein the first key is a public key for the contact center and the second key is a private key for the contact center. (see Seger at 2:22-23: The first encrypted information may be encrypted with a first public key associated with the first party.  See also 2:45-47: The decryption component may be configured to decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer so that public key encryption using a first party’s encryption keys, such as the contact center, is used to encrypt the interaction.  One of ordinary skill in the art would have been motivated to do so to ensure that the contact center may be able to decrypt and access the recorded interaction.

Per Claims 3, 10, and 17: The combination of Spohrer and Seger discloses the subject matter of claims 1, 8, and 15, from which claims 3, 10, and 17 depend, respectively.  However, Spohrer fails to disclose, but Seger discloses:
wherein the first key is a public key for the consumer and the second key is a private key for the consumer. (see Seger at 2:55-62: In some implementations, the encryption component may be configured to encrypt the second information with a second public key associated with the second party. In some implementations, the encryption component may be configured to encrypt the second information with a third public key associated with a third party. As such, a second private key and a third private key may be required to decrypt the encrypted second information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer to use public key encryption so that the customer would be able to decrypt the communication using the techniques disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so to ensure that the customer may be able to decrypt and access the recorded interaction.

Claims 4-7, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohrer and Seger as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2017/0288866 to Vanek et al.
Per Claims 4, 11, and 18: The combination of Spohrer and Seger discloses the subject matter of claims 1, 8, and 15, from which claims 4, 11, and 18 depend, respectively.  However, the combination of Spohrer and Seger fails to disclose, but Vanek, an analogous art of shared public encryption key pairs, discloses:
wherein the first key is a public key shared by both the contact center and the consumer and the second key is a private key shared by both the contact center and the consumer. (see Vanek at ¶ 22: The shared key used to sign the trusted identity list 110 can be an asymmetric key pair that is shared among all trusted identities.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer so that both the customer and contact center may share public encryption key pairs.  One of ordinary skill in the art would have been motivated to do so to enable both the customer and contact center to decrypt and access the recorded interaction.

Per Claims 5, 12, and 19: The combination of Spohrer and Seger discloses the subject matter of claims 1, 8, and 15, from which claims 5, 12, and 19 depend, respectively.  However, the combination of Spohrer and Seger fails to disclose, but Vanek discloses:
wherein the first key is a private key for the contact center and the second key is a public key for the contact center. (see Vanek at ¶  28: The trusted identity list 206′ is signed by node A 202 (i.e., the node approving addition of the new identity). In some aspects, the trusted identity list is signed using a shared private key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer so that the interactions are digitally signed by one of the parties to the interaction, such as the contact center, using the techniques disclosed in Vanek.  One of ordinary skill in the art would have been motivated to do so enable others to quickly determine whether the interaction was legitimate.

Per Claims 6, 13, and 20: The combination of Spohrer and Seger discloses the subject matter of claims 1, 8, and 15, from which claims 6, 13, and 20 depend, respectively.  However, the combination of Spohrer and Seger fails to disclose, but Vanek discloses:
wherein the first key is a private key shared by both the contact center and the consumer and the second key is a public key for the consumer. (see Vanek at ¶  28: The trusted identity list 206′ is signed by node A 202 (i.e., the node approving addition of the new identity). In some aspects, the trusted identity list is signed using a shared private key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer so that the interactions are digitally signed by one of the parties to the interaction, such as the contact center, using the techniques disclosed in Vanek.  One of ordinary skill in the art would have been motivated to do so enable others to quickly determine whether the interaction was legitimate.

Per Claims 7 and 14: The combination of Spohrer and Seger discloses the subject matter of claims 1 and 8, from which claims 7 and 14 depend, respectively.  However, the combination of Spohrer and Seger fails to disclose, but Vanek discloses:
wherein the first key is a private key shared by both the contact center and the consumer and the second key is a public key shared by both the contact center and the consumer. (see Vanek at ¶  28: The trusted identity list 206′ is signed by node A 202 (i.e., the node approving addition of the new identity). In some aspects, the trusted identity list is signed using a shared private key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spohrer so that the interactions are digitally signed by one of the parties to the interaction, such as the contact center, using the techniques disclosed in Vanek.  One of ordinary skill in the art would have been motivated to do so enable others to quickly determine whether the interaction was legitimate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2006/0274856 discloses a method of recording messages includes recording audio data in a first file structured in accordance with a file format that defines a first portion and a second portion. The audio data is recorded in the first portion of the first file. The method also includes encrypting the audio data stored in the first portion of the first file and generating a second file structured according to the file format. The second file includes decoy audio data in the first portion of the second file and the encrypted audio data in the second portion of the second file. The decoy audio data indicates a confidential status of the second file or serves as a red herring to distract from the encrypted audio data in the second portion of the second file.
U.S. Patent Pub. No. 2008/0288770 discloses a system and method for securing intellectual property rights in distributed intellectual property. Rights are granted and policed in electronically distributed intellectual property. Use limitations are established by agreement by the content provider and the client. The use limitations are reflected in time-based, usage-based and player based component codes that are used to determine if the client is entitled to use the intellectual property. Intellectual property is protected from unauthorized use by encrypting the intellectual property with a key created from some or all of the component codes. As the component codes are known to both the client and the content provider, no key exchange is required.
U.S. Patent No. 6,493,695 discloses methods, devices and systems for processing a customer interaction of any media type for assignment to at least one selected call center agent and/or to at least one selected queue coupled to at least one call center agent in a call center. The method includes steps of receiving the customer interaction and extracting customer data from the received customer interaction. The customer data is linked with the customer interaction from which the customer data was extracted. The extracted customer data is stored in a data structure that is generic across all media types of the customer interactions. The customer data in the generic data structure is then applied to a rule-based engine, the rule-based engine operating upon the extracted customer data to select the agent(s) and/or the queue(s) to which to assign the generic data structure. A repository of call center agent characteristics may be accessed to select the agent(s) and/or queue(s), as may be a customer information database. The generic data structure or object is assigned and sent to the selected agent(s) and/or to the selected queue(s), and the customer interaction linked to the generic data structure is retrieved. At least the retrieved customer interaction may then be presented to the selected agent(s) on a display and/or teleset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685